FIRST AMENDMENT

TO

LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT ( “Amendment”) is entered into as of the
28th day of December 2009, but effective as of December 15, 2009, by and among
ESCONDE RESOURCES, LP, a Texas limited partnership, whose address is 3327 West
Wadley Avenue, Suite 3-267, Midland, Texas 79707 (the “Borrower”); ESCONDE
ENERGY, LLC, a Texas limited liability company, whose address is also 3327 West
Wadley Avenue, Suite 3-267, Midland, Texas 79707 (the “Guarantor”); and AMERICAN
STATE BANK, a Texas banking association, whose address is 620 N. Grant, Odessa,
Texas 79761-4797 (the “Bank”).

NOTICE IS TAKEN OF THE FOLLOWING:



  A.   Borrower, Guarantor, and Bank have previously entered into that certain
Loan Agreement, dated as of September 1, 2009 (the “Loan Agreement”).
Capitalized terms not otherwise defined herein are defined in the Loan
Agreement.



  B.   The Loan Agreement provides for a term loan in the amount of Three
Hundred Nine Thousand Six Hundred Eighty-One and Eighty-Seven/100 Dollars
($309,681.87) (the “Loan”). The Loan is evidenced by a Term Note, dated
September 1, 2009, in the original principal amount of Three Hundred Nine
Thousand Six Hundred Eighty-One and Eighty-Seven/100 Dollars ($309,681.87),
which finally matures on December 15, 2009 (the “Note”).



  C.   The Borrower and Guarantor have asked the Lender to modify the Loan to
reflect a maturity date of March 1, 2010.



  D.   Lender has agreed to amend the Loan Agreement, and the parties have
agreed to execute this Amendment and to modify the Note in order to evidence
that agreement.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Loan Agreement
as follows:



1.   Definitions.

Unless otherwise specifically defined herein, all defined terms used in this
Amendment shall have their respective meanings set forth in the Loan Agreement.

1

2. Amendments.



  A.   The paragraph under Rate of the Loan Agreement is hereby amended by
deleting it in its entirety and substituting the following:

Interest under the Note shall accrue at an annual rate equal to the American
State Bank Base Rate, plus two and one-half percentage points (2.5%), but in no
event to be less than six and one-half percentage points (6.5%), and in no event
to exceed the “Highest Lawful Rate” as defined in the Note. For purposes of this
Agreement, the “American State Bank Base Rate” shall mean the rate announced by
Bank as its base lending rate as of the beginning of each Business Day, as
hereinafter defined, (and for holidays or weekends, the American State Bank Base
Rate shall be the American State Bank Base Rate as of the close of business on
the most recent Business Day immediately preceding such weekend or holiday)
before all sums payable hereunder have been paid in full. Without notice to the
Borrower or any other person, the American State Bank Base Rate may change from
time to time pursuant to the preceding sentence. The American State Bank Base
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Bank may make commercial loans or
other loans at rates of interest at, above, or below the American State Bank
Base Rate. “Business Day” shall mean any day other than Saturday, Sunday or
legal holiday for commercial banks under the laws of the State of Texas.



  B.   The paragraph under Structure of the Loan Agreement is hereby amended by
deleting it in its entirety and substituting the following:Pursuant to the terms
of the Deeds of Trust, the Bank has redirected the payment of all proceeds of
oil and gas production to the Bank, pursuant to the Letters in Lieu executed by
the Borrower. Out of such proceeds, the Bank shall first pay interest under the
Note. After accrued interest has been paid under the Note, the Bank shall make
such principal payments as it deems necessary under the Note, as well as pay any
and all expenses associated with the Loan, including any and all legal fees
incurred. The maturity date of the Note is March 1, 2010.



  C.   The paragraph under Maturity Date of the Loan Agreement is hereby amended
by deleting it in its entirety and substituting the following:



      As stated, the maturity date of the Term Loan is March 1, 2010.



  D.   The following paragraph shall be added to the Loan Agreement:

Should this debt not be paid in full on or before February 1, 2010, Bank has the
right to engage updated third party engineering.



3.   Deeds of Trust. By joining in the execution of this Amendment, the Borrower
and Guarantors, as applicable, do hereby: (a) consent to the execution,
delivery, and performance by the Borrower and Guarantors of this Amendment and
all other documents executed in connection herewith and the transactions
contemplated hereby; (b) ratify and reaffirm those certain Deeds of Trust,
Mortgages, Security Agreements, Assignments of Production and Financing
Statements, dated as of September 1, 2009, and any amendments thereto, executed
by the Borrower in favor of Lender, and duly recorded in Borden, Garza, and
Scurry Counties, in the State of Texas (collectively, the “Deeds of Trust”), in
all respects, and agree that such Deeds of Trust are, and shall remain, in full
force and effect; (iii)acknowledge and agree that this Amendment shall not serve
as a waiver, modification, impairment, or release of any of Borrower’s
obligations under the Deeds of Trust; (iv) acknowledge and agree that each of
the Bank Liens created under the Deeds of Trust securing the obligations under
the Loans are hereby ratified, affirmed, and extended to secure the obligations
under the Loans as amended by this Amendment; extended to secure the obligations
under the Loans as amended by this Amendment; and (v) acknowledge and agree
that, as provided in the Deeds of Trust, proceeds of production will be payable
directly to the Bank, pursuant to the letters in lieu previously executed by the
Borrower (the “Letters in Lieu”). The Bank will deduct the payments due under
the Note from the proceeds of production.  



4.   Effectiveness:



  A.   Except to the extent specifically amended and supplemented hereby, all of
the terms, conditions and provisions of the Loan Agreement shall remain
unmodified, and the Loan Agreement, as amended and supplemented by this
Amendment, is ratified and confirmed as being in full force and effect.



  B.   All references to the Loan Agreement herein or in any other document or
instrument between Borrower and Lender shall hereinafter be construed to be
references to the Loan Agreement as modified by this Amendment.



5.   Guarantor:

To evidence its continuing guaranty of the Loans, as modified and extended under
the terms of this Amendment, Guarantor has executed this Amendment.



6.   Counterparts: This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.



7.   Notice of Final Agreement:

2





THIS WRITTEN AGREEMENT AND ANY OTHER INSTRUMENTS EXECUTED BY THE PARTIES
CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

{The remainder of this page is intentionally left blank. Signature page
follows.}

3

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

BORROWER:

ESCONDE RESOURCES LP, a Texas

Limited Partnership

     
By:
  Esconde Energy LLC, its general partner
By:
  Pierce-Hamilton Energy Partners LP,
Managing Member
By:
  Muscoda Hill Energy LLC, its general partner
By:
  /s/       Lisa P. Hamilton
 
   
 
  Lisa P. Hamilton, President

/s/      Paul W. Heard—
Paul W. Heard, Managing Member

/s/ Ronnie L. Steinocher      

Ronnie L. Steinocher, Managing Member

GUARANTOR:

ESCONDE RESOURCES LLC, a Texas


Limited Liability Company



      By: Pierce-Hamilton Energy Partners LP, its managing member



      By: Muscoda Hill Energy LLC, its general partner

     
By:      /s/ Lisa P. Hamilton—
       
 
   
Lisa P. Hamilton, President
 

     /s/ Paul W. Heard
 

 
   
Paul W. Heard
Managing Member
 


     /s/ Ronnie L. Steinocher
 

 
 

Ronnie L. Steinocher
Managing Member
 


AMERICAN STATE BANK
 

By: /s/ Mike Marshall
 

 
   
Mike Marshall, President
 


4